

117 HR 5111 IH: To amend section 6103 of title 5, United States Code, to establish Rosa Parks Day as a Federal holiday, and for other purposes.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5111IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Cooper (for himself, Mrs. Beatty, Ms. Sewell, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 6103 of title 5, United States Code, to establish Rosa Parks Day as a Federal holiday, and for other purposes.1.Rosa Parks DaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Thanksgiving Day the following:Rosa Parks Day..